Citation Nr: 0335259	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.  

2.  Entitlement to an effective date prior to May 8, 2001, 
for a grant of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1965 to March 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 RO 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, which granted service connection 
for diabetes mellitus, and assigned a 20 percent rating 
effective July 9, 2001.  In the same decision, the RO 
declined to reopen a claim of service connection for hearing 
loss, finding that new and material evidence had not been 
received.  In his notice of disagreement with the decision, 
the veteran contended that the effective date of the grant of 
service connection for diabetes should be January 30, 1997.  
By a March 2003 determination, the RO awarded an earlier 
effective date of May 8, 2001, for the grant of service 
connection for diabetes.  The veteran was informed that such 
award constituted a partial grant as to his claim for an 
earlier effective date for the grant of service connection 
for diabetes.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003) the Board may not provide VCAA 
notice on its own.

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. 
§  5103(b)(1).  The Federal Circuit found that the 30-day 
period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

Here, a review of the record indicates that the veteran has 
not received adequate notification of the VCAA and 
implementing regulations.  He has never received any form of 
VCAA notice regarding his claim for an earlier effective date 
for the grant of service connection for diabetes mellitus.  
Although he was notified in an October 2001 letter that he 
needed to provide new and material evidence to reopen a claim 
of service connection for hearing loss, the letter did not 
specifically refer to the VCAA and implementing regulations, 
and it did not notify him of what was needed to reopen the 
claim of service connection for hearing loss, or of what the 
evidence showed.  In short, VCAA notice sufficient to meet 
the guidelines of Quartuccio, supra, and PVA, supra, has not 
been provided.  VCAA notice in the form of a formal VCAA 
letter, with citations, has not been provided; nor has the 
veteran been informed that a full year is allowed to respond 
to a VCAA notice.  Under the U.S. Court of Appeals for 
Veterans Claims (Court) and Federal Circuit cases cited 
above, the Board has no recourse but to remand the case for 
correction of notice deficiencies.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Court guidelines in Quartuccio, 
supra, and the 
mandates of the Federal circuit in DAV & 
PVA, supra, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  He 
should be specifically notified of what 
he needs to establish entitlement to the 
benefits sought; of what the evidence 
shows; and of his and VA's respective 
responsibilities in evidence development, 
as well as that there is a year provided 
for response to VCAA notice.

2.  The RO should provide the veteran any 
further assistance or notification 
required, including under the VCAA.  Then 
the RO should review the claims in light 
of all evidence added to the record since 
their last previous review.  If any 
remains denied, the RO should provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case, and give them the requisite period 
of time to respond.  The case should then 
be returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




